DETAILED ACTION

Response to Amendment
1.	Applicant's amendment filed on 04/26/21 has been received and entered in the case. The amendments to the claims now necessitate new grounds of rejection, as set forth below.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 7, 8, 10, 11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki et al, U.S. Patent No. 4,682,204.
As to claim 1, Shiozaki et al discloses, in figures 4A and 4B,
a program switch for a circuit (intended use preamble language), the program switch defined by a fuse assembly, the fuse assembly comprising:
a substrate (13), wherein the substrate comprises a semiconductor (see column 3, lines 25-26, of Shiozaki et al);
an insulating layer (14) disposed on the substrate, the insulating layer comprising silicon dioxide (see column 3, lines 23-24, of Shiozaki et al);
a conductor (12a, 12b) disposed on the insulating layer, the conductor comprising aluminum and having a low melting temperature (see claim 3 of Shiozaki et al), and the conductor further comprising:
an inlet terminal (either the left-hand portion 12b or the right-hand portion 12b);
an outlet terminal (either the right-hand portion 12b or the left-hand portion 12b); and
a fuse element (12a) between the inlet terminal and the outlet terminal, the inlet terminal and the outlet terminal widthwise narrowing toward the fuse element, and the fuse element having a first thickness and a first width,
wherein the conductor forms an hourglass shape, defined by:
transitions between the fuse element and the inlet terminal and the outlet terminal including rounded fillets (although not disclosed by Shiozaki et al, using rounded fillets for the transitions would have been obvious for the reasons indicated on page 7, lines 10-20, of the previous office action mailed on 07/31/20);
wherein the conductor is exposed above the fuse element and the insulating layer is exposed around the fuse element to define an exposed area of the insulating layer (as shown in figures 4A and 4B 
whereby in operation, the conductor is exposed above the fuse element and the insulating layer is exposed around the fuse element to define the exposed area of the insulating layer (again as shown in figures 4A and 4B of Shiozaki et al, the conductor 12a, 12b is exposed above the fuse element and the insulating layer 14 is exposed around the fuse element), and interfacial tension and wettability characteristics of the silicon dioxide insulating layer enable the fuse element to stick to the insulating layer prior to melting, form beads upon melting on the exposed area of the insulating layer and remain as beads during subsequent hardening (inherently the interfacial tension and wettability characteristics of Shiozaki et al's silicon dioxide insulating layer 14 will enable the fuse element 12a to stick to the insulating layer prior to melting, form beads upon melting on the exposed area of the insulating layer and remain as beads during subsequent hardening),
thereby preventing healing of the fuse assembly and current from passing between the fuse terminals after melting (the inherent operation of the Shiozaki et al fuse element shown in figures 4A and 4B).
Not disclosed by Shiozaki et al are the specific dimensions of the insulating layer and fuse structure set forth on lines 5, 12-13 and 17-21 of claim 1. Such dimensions would have been obvious, however, to any person having ordinary skill in the art before the effective filing date of applicant's invention for the reasons noted on page 5, line 9, through page 7, line 2, of the previous office action mailed on 7/31/20, i.e., the ordinarily skilled circuit designer would have easily recognized that the dimensions of the Shiozaki et al fuse structure and insulating layer can be set to any dimensions desired as a routine design expedient--as indicated in the previous office action, it has long been held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, see In re Aller, 105 USPQ 233 (1955).
As to claims 7 and 8, the claimed melting temperature of the conductor layer 12a, 12b will be inherent when it is formed using aluminum.
As to claims 10, 11, 14 and 15, the claimed R value and thermal conductivity will be inherent because the insulating layer 14 of Shiozaki et al is formed using silicon dioxide.
As to claim 13, the specifically claimed dimensions of the insulating layer and fuse structure would have been obvious to any person having ordinary skill in the art before the effective filing date of applicant's invention for the reasons noted on page 5, line 9, through page 7, line 2, of the office action 
As to claim 17, this claim is rejected using the same analysis as set forth above with regard to independent claim 1.
As to claims 18-20, these claims are rejected for the reasons indicated in paragraphs 4 and 5 of the office action mailed on 11/4/20.

3.	Claims 1, 7, 8, 10, 11, 13-15 and 17-20 are also rejected under 35 U.S.C. 103 as being unpatentable over Ramachandra et al, U.S. Patent No. 4,679,310.
As to claim 1, Ramachandra et al discloses, in figures 6 through 11,
a program switch for a circuit (intended use preamble language), the program switch defined by a fuse assembly, the fuse assembly comprising:
a substrate (2), wherein the substrate comprises a semiconductor (see column 3, lines 57-58, of Ramachandra et al);
an insulating layer (10) disposed on the substrate, the insulating layer comprising silicon dioxide (see column 3, line 58, of Ramachandra et al);
a conductor (20, 40) disposed on the insulating layer, the conductor comprising aluminum and having a low melting temperature (see column 5, lines 22-23, of Ramachandra et al), and the conductor further comprising:
an inlet terminal (either the left-hand portion or the right-hand portion of the fuse structure shown in figures 6, 8 and 10 of Ramachandra et al);
an outlet terminal (either the right-hand portion or the left-hand portion of the fuse structure shown in figures 6, 8 and 10 of Ramachandra et al); and
a fuse element (36 or 46 shown in figures 6, 8 and 10) between the inlet terminal and the outlet terminal, the inlet terminal and the outlet terminal widthwise narrowing toward the fuse element, and the fuse element having a first thickness and a first width,
wherein the conductor forms an hourglass shape, defined by:
transitions between the fuse element and the inlet terminal and the outlet terminal including rounded fillets (although not disclosed by Ramachandra et al, using rounded fillets for the transitions would have been obvious for the reasons indicated on page 7, lines 10-20, of the previous office action mailed on 07/31/20);
wherein the conductor is exposed above the fuse element and the insulating layer is exposed around the fuse element to define an exposed area of the insulating layer (as shown in figures 9 and 11 
whereby in operation, the conductor is exposed above the fuse element and the insulating layer is exposed around the fuse element to define the exposed area of the insulating layer (again as shown in figures 9 and 11 of Ramachandra et al, the conductor is exposed above the fuse element and the insulating layer 10 is exposed around the fuse element), and interfacial tension and wettability characteristics of the silicon dioxide insulating layer enable the fuse element to stick to the insulating layer prior to melting, form beads upon melting on the exposed area of the insulating layer and remain as beads during subsequent hardening (inherently the interfacial tension and wettability characteristics of Ramachandra et al's silicon dioxide insulating layer 10 will enable the fuse element 36, 46 to stick to the insulating layer prior to melting, form beads upon melting on the exposed area of the insulating layer and remain as beads during subsequent hardening),
thereby preventing healing of the fuse assembly and current from passing between the fuse terminals after melting (the inherent operation of the Ramachandra et al fuse element shown in figures 6 through 11).
Not disclosed by Ramachandra et al are the specific dimensions of the insulating layer and fuse structure set forth on lines 5, 12-13 and 17-21 of claim 1. Such dimensions would have been obvious, however, to any person having ordinary skill in the art before the effective filing date of applicant's invention for the reasons noted on page 5, line 9, through page 7, line 2, of the previous office action mailed on 7/31/20, i.e., the ordinarily skilled circuit designer would have easily recognized that the dimensions of the Ramachandra et al fuse structure and insulating layer can be set to any dimensions desired as a routine design expedient--as indicated in the previous office action, it has long been held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, see In re Aller, 105 USPQ 233 (1955).
As to claims 7 and 8, the claimed melting temperature of the conductor layer 20, 40 will be inherent when it is formed using aluminum.
As to claims 10, 11, 14 and 15, the claimed R value and thermal conductivity will be inherent because the insulating layer 10 of Ramachandra et al is formed using silicon dioxide.
As to claim 13, the specifically claimed dimensions of the insulating layer and fuse structure would have been obvious to any person having ordinary skill in the art before the effective filing date of applicant's invention for the reasons noted on page 5, line 9, through page 7, line 2, of the office action 
As to claim 17, this claim is rejected using the same analysis as set forth above with regard to independent claim 1.
As to claims 18-20, these claims are rejected for the reasons indicated in paragraphs 4 and 5 of the office action mailed on 11/4/20.


Prior Art Not Relied Upon
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also figures 7 and 8 of Marr, figures 6 and 7 of Booth, Jr et al and figures 11A and 11B of Yamada et al, each of which shows the claimed exposure of the conductor and insulating layers, and   wherein the above-noted differences again would have been obvious using the same type of analysis as set forth above (i.e., the use of rounded fillets for the inlet, outlet and fuse element portions would have been obvious to one of ordinary skill in the art, as would the specifically claimed dimensions of the insulating layer and fuse structure recited in claims 1, 13 and 17, the specifically claimed melting temperature of the conductor and the specifically claimed R and Tc values of the insulating layer recited in claims 7, 8, 10, 11, 14 and 15).


Action is Final
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        April 29, 2021